Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Exhibit 10.2

AMENDMENT NO. 3 TO

MASTER SERVICES AGREEMENT

This Amendment No. 3 (this “Amendment”) to the Master Services Agreement dated
August 1, 2009 (the “Agreement”) is hereby entered into as of September 6, 2012
and effective September 6, 2012 by and between Symetra Life Insurance Company, a
Washington corporation (including its successors and permitted assigns,
“Symetra”), and Xerox Business Services, LLC (formerly Affiliated Computer
Services, Inc.), a Delaware corporation (including its successors and permitted
assigns, “Xerox”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.

WHEREAS, on April 1, 2012, Affiliated Computer Services, Inc. changed its name
to Xerox Business Services, LLC.

WHEREAS, the parties hereto desire to amend the Agreement in the manner set
forth in this Amendment.

NOW THEREFORE, in consideration of the representations, warranties, promises and
covenants contained herein, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the Parties,
intending to be legally bound, agree to the foregoing and as follows:

1.     Amendment to Name. Any reference to Affiliated Computer Services, Inc.
(“ACS”) in the Agreement or related documents, shall be deemed replaced by the
term Xerox Business Services, LLC (“Xerox”).

2.     Amendment to Schedule 2D, Section 4.2, Table 11. Table 11. Network
Administration Services SLAs of Schedule 2D, Section 4.2 is replaced with the
following:

Table 11. Network Administration Services SLAs

 

DEFINITION    Routers and circuits to be managed proactively using either
product-specific or proprietary network monitoring and management tools.
Measurement for these network components is 24x7x365 requirement. Pre-scheduled
maintenance shall be performed according to the published maintenance window
schedule, with the ability to reschedule based on network availability
requirements from the various Symetra groups or clients.

 

Network Administration Services SLAs

Administration Task

 

Service Measure

 

Performance Target

  SLR Data network Service reporting per Symetra requirements   Reporting
timeliness   Monthly   [***]



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

 

Network Administration Services SLAs

Administration Task

  

Service Measure

 

Performance Target

     SLR Implementation of firewall changes related to changing, adding/deleting
firewall rules.    Response time  

Emergencies: £2 hours

 

standard requests: within normal change control parameters after submission by
Symetra

     [***]    Formula                       As provided in the Spec Sheet   
Measurement Interval                       As provided in the Spec Sheet   
Measurement tool                       As provided in the Spec Sheet

3.     Amendment to Schedule 2D, Section 4.2, Table 12. The definition under
Table 12. Security Intrusion Detection SLAs of Schedule 2D, Section 4.2 is
replaced with the following:

 

DEFINITION

   Network traffic to/from designated systems is monitored for current attack
signatures and is retained for 3 days. Measurement for this Service is 24x7x365
requirement. Pre-scheduled maintenance shall be performed per the
Symetra-approved change window.

4.     Amendment to Scheduled 2D, Section 4.2, Table 13. Table 13. Security
Penetration Services SLAs of Scheduled 2D, Section 4.2 is replaced with the
following:

 

DEFINITION    Entire networks are tested to determine the susceptibility of
their hosts to current attacks.

 

Security Vulnerability & Penetration Services SLAs

 

Management Task

  

Service Measure

  

Performance Target

     SLR   Deliver remediation plan that addresses identified penetration
testing vulnerabilities    Elapsed time    Within Five (5) Business Days from
conclusion of the penetration test period.        [*** ]     Formula   
                    As provided in the Spec Sheet       Measurement Interval   
                    As provided in the Spec Sheet       Measurement tool   
                    As provided in the Spec Sheet   

5.     Amendment to Scheduled 2G. All references in Schedule 2G to form coding
DOC1 and B-SYMT are deleted.

6.     Amendment to Attachment B. Attachment B. Symetra Sites and Symetra
Equipment is hereby replaced in its entirety with the attached Attachment B.

 

-2-



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

 

7.     Amendment to Attachment M, Table 2. Table 2 of Attachment M. Offshore
Services is replaced with the following:

 

Table 2 Symetra-Approved Offshore Locations

Location

   

Kuala Lumpur, Malaysia

Bangalore, India

Mexico

Canada

Ireland

Chennai, India

 

8.     Amendment to Appendix 3.1. Summary - 5 Year Roll Up. The line item titled
“Output Processing” and “Annual Total Fees” under the Total Annual Service Fees
table are replaced with the following:

TOTAL ANNUAL SERVICE FEES

 

Service / Description

  Year 1     Year 2     Year 3     Year 4     Year 5     Year 6
Optional     Year 7 Optional     Total  

Output Processing

    [***]        [***]        [***]        [***]        [***]        [***]     
  [***]        [***]   

ANNUAL TOTAL FEES

  $ 11,410,296      $ 10,574,796      $ 10,571,892      $ 10,662,996      $
10,777,536      $ 10,777,536      $ 10,777,536      $ 75,552,588   

The line item titled “Output Processing” and “Annual Total Fees” under the Total
Annual Fees table are replaced with the following:

TOTAL ANNUAL FEES

 

Service / Description

  Year 1     Year 2     Year 3     Year 4     Year 5     Year 6
Optional     Year 7 Optional     Total  

Output Processing

    [***]        [***]        [***]        [***]        [***]        [***]     
  [***]        [***]   

ANNUAL TOTAL FEES

  $ 13,904,916      $ 13,069,416      $ 13,066,512      $ 13,157,616      $
13,272,156      $ 13,272,156      $ 13,272,156      $ 93,014,928   

9.     Amendment to Appendix 3.1. Output Processing. The Resource Unit Category
line item titled, Printed Image (Bellevue) is deleted and replaced by a Resource
Unit Category line item titled, Xerox Monthly Managed Service with a Unit of
Measure of Fixed. The Baseline Quantity and Monthly Unit Price columns for each
of the Years 1 through 7 are empty, with the Monthly Total columns for Years 3
through Year 7 updated with the following:

 

Resource Unit Category

  

Unit of

Measure

   Year 3
Monthly Total      Year 4
Monthly Total      Year 5
Monthly Total      Year 6
Optional
Monthly Total      Year 7
Optional
Monthly Total   Xerox Monthly Managed Service    Fixed      [***]         [***]
        [***]         [***]         [***]   

 

-3-



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

 

The Monthly Service Fees and Annual Services Fee shown for each of the Years 3
through Year 7 are updated accordingly to show the following:

 

    

Year 3

  

Year 4

  

Year 5

  

Year 6

  

Year 7

MONTHLY SERVICES FEE    [***]    [***]    [***]    [***]    [***] ANNUAL
SERVICES FEE    [***]    [***]    [***]    [***]    [***]

Under the Additional Resource Charges (ARC) and Reduced Resource Charges (RRC)
table of Appendix 3.1 Output Processing, the Resource Unit Category line item
titled, Printed Image (Bellevue) is deleted and replaced by a Resource Unit
Category line item titled, Variable Printing (Bellevue). The Unit of Measure
column is empty as are the columns under Year 1 and Year 2. The ARC Unit Price
for each of the Years 3 through Year 7 is [***] with the RRC Unit Price columns
being empty.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

SYMETRA LIFE INSURANCE COMPANY

 

By:  

/s/ George N. McKinnon

Title:  

Senior Vice President

Date:  

            9/4/12             

XEROX BUSINESS SERVICES, LLC

 

By:  

/s/ Derrick C. Brown

Title:  

SBU Executive

Date:  

            9/6/12             

 

-5-



--------------------------------------------------------------------------------

ATTACHMENT B

SYMETRA SITES AND SYMETRA EQUIPMENT

Symetra Sites:

 

Office City Location

  

Address

Richardson, TX    740 E. Campbell Rd, Suite 560, Richardson, TX 75081 San Diego,
CA    1455 Frazee Rd., Suite 310, San Diego, CA 92108 Cincinnati, OH    463 Ohio
Pike, Suite 307, Cincinnati, OH 45255 Symetra Headquarters    777 108th Avenue
NE, Bellevue, WA 98004 Indianapolis, IN.    3500 DePauw Blvd, Suite 2041,
Indianapolis, IN 46268 Boston, MA    50 Congress Street, Suite 620, Boston,
MA 02109 Enfield (Hartford), CT    1699 King Street, Suite 300 Enfield, CT 06082
Exton (Conshohocken), PA    1 E. Uwchlan Ave. Suite 303, Exton, PA 19341
Pittsburgh (Bethel Park), PA    2000 Oxford Drive Suite 490, Bethel Park, PA
15102 Atlanta (Norcross), GA    3740 Davinci Court Suite 350, Norcross, GA 30092
Miami, FL    7300 Corporate Center Dr. Suite 205, Miami, FL 33126 Chicago , IL
   125 South Wacker, Suite 275, Chicago, IL 60606 Ashland, WI    118 3rd Street
East, Ashland, WI 54806 Waltham, MA    130 Turner Street, Bldg. 3, Suite 225
Waltham, MA 02453

Symetra Equipment:

 

1. Symetra-Owned Equipment: Symetra owns the AT&T Partner Telephony Systems and
all telephony peripherals installed in the Boston, MA and Exton, PA offices as
well as two (2) Secure IBM Infoprint 1532N MICR printers located in Bellevue, WA
in Symetra//Xerox print center as of the Restatement Date.

 

2. Symetra-Leased Equipment: None as of the Restatement Date.